DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The amendment filed December 21st, 2021 has been entered. Claims 1 – 3, 11 – 14, 17, and 20 are pending in the application.

Drawings
The drawings filed on February 9th, 2018 have been entered and accepted.

Response to Arguments
Applicant's arguments filed December 21st, 2021 have been fully considered but they are not persuasive. The applicant argues that the references cited do not describe the step of starting bringing a mixture into contact with the mold after starting the vibrating, yet the examiner disagrees. As described below, Hemsen discloses vibrating a substrate to mix individual components (Para. 68; Para. 63 — discloses that the vibration is achieved by vibrating the substrate) and bringing a mixture into contact with a mold (corresponds to the second substrate) after starting the vibration (Para. 69).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 11 – 14, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Asano (WO 2015118972) in view of Hirasawa (JP 2009208409, using the English translation of record) and Hemsen (US 2017/0050371).
Regarding claim 1, Asano discloses a pattern forming method comprising: a step of supplying a curable composition onto a film like substrate (Para. 18, Para. 36), a step of vibrating the substrate (Para. 22), a step of bringing the curable composition into contact with the 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on a substrate (Para. 66), vibrating the substrate to mix the individual components (Para. 68; Para. 63 — discloses that the vibration is achieved by vibrating the substrate), and bringing a mixture into contact with a mold (corresponds to the second substrate) after starting the vibration (Para. 69).
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two 
Regarding claim 2, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano teaches the substrate is vibrated while the mold and the substrate are aligned with each other (Para. 7).
Regarding claim 3, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 2, as described above. Furthermore, Asano teaches vibration occurring at a frequency of 1 kHz or more (Para. 22). 
Regarding claim 11, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano teaches supplying the curable composition to the substrate through a dispenser (ref. #7). It would be obvious to one of ordinary skill in the art to design this dispenser to eject the material in a drop-wise form, as this is a known, modification of a dispenser.
Regarding claim 12, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches the first liquid composition contains a polymerizable compound (Para. 18).
Regarding claim 13, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Hirasawa teaches a photo -polymerization initiator content of the composition of the liquid film relative to a total weight of the composition of the liquid film can be less than 0.1 weight% (Para. 22).
Regarding claim 14, Asano in view of Hirasawa and Hemsen teach the invention disclosed in claim 1, as described above. Furthermore, Asano discloses that the vibration of the substrate is controlled on a basis of a detection result (Para. 19, Para. 31). 
Regarding claim 17, Asano discloses an imprint apparatus for forming a pattern on a substrate by using a mold (Para. 1 - 2), the imprint apparatus comprising: a supply unit (ref. #7) configured to supply a curable composition onto the substrate (Para. 21), and an operation 
Yet, in a similar field of endeavor, Hirasawa discloses an invention for forming a pattern through an imprinting method (Para. 7). Hirasawa discloses applying a first liquid composition on a substrate (Para. 7), adding a second composition layer, mixing the layers, molding the pattern through the substrate and the mold (Para. 7), then curing the pattern (Para. 17).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a liquid film on a substrate before supplying a curable composition. One would be motivated to include this limitation to avoid defects in the formed molded pattern (Para. 3). Although Hirasawa teaches mixing the two compositions before molding and curing the pattern (Para. 23), the references cited do not teach vibrating the substrate to mix the contents in the substrate.
Yet, in a similar field of endeavor, Hemsen discloses an apparatus and method for depositing components onto a substrate and mixing said components (Abstract). This method comprises dispensing the individual components on the substrate (Para. 66), vibrating the substrate to mix the individual components (Para. 68; Para. 63 — discloses that the vibration is achieved by vibrating the substrate), and bringing a mixture into contact with a mold (corresponds to the second substrate) after starting the vibration (Para. 69).
It would have been obvious to one of ordinary skill in the art to modify the invention of Asano and Hirasawa so the substrate vibrates to mix the liquid film and curable composition, as taught by Hemsen. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this instance, Hirasawa teaches mixing the two 
Regarding claim 20, Asano in view of Hirasawa and Hemsen teaches the invention described in claim 1, as described above. Furthermore, Asano discloses treating the substrate having the pattern to manufacture an article (Para. 36).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743